UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Aerospace and defense (8.2%) Alliant Techsystems, Inc. (S) 6,570 $933,926 General Dynamics Corp. 4,930 536,976 Honeywell International, Inc. 8,090 750,428 L-3 Communications Holdings, Inc. 5,820 687,633 Northrop Grumman Corp. 5,830 719,305 Airlines (1.6%) Alaska Air Group, Inc. 3,170 295,793 Delta Air Lines, Inc. 12,500 433,125 Banks (4.8%) Bancorp, Inc. (The) (NON) 14,271 268,438 BB&T Corp. 5,250 210,893 City National Corp. 4,850 381,792 First BanCorp. (Puerto Rico) (NON) 25,100 136,544 First Republic Bank 7,160 386,568 PacWest Bancorp 8,970 385,800 Regions Financial Corp. 34,900 387,739 Beverages (3.4%) Coca-Cola Enterprises, Inc. 31,230 1,491,545 Capital markets (6.8%) Ameriprise Financial, Inc. 5,918 651,394 Carlyle Group LP (The) (Partnership shares) 21,330 749,536 Charles Schwab Corp. (The) 21,840 596,887 E*Trade Financial Corp. (NON) 14,260 328,265 KKR & Co. LP 14,330 327,297 Raymond James Financial, Inc. 6,382 356,945 Chemicals (2.2%) Axiall Corp. 7,270 326,568 Dow Chemical Co. (The) (S) 10,180 494,646 LyondellBasell Industries NV Class A 2,000 177,880 Commercial services and supplies (2.0%) Tyco International, Ltd. 20,710 878,104 Containers and packaging (4.8%) Rock-Tenn Co. Class A 1,680 177,358 Sealed Air Corp. 18,020 592,317 Silgan Holdings, Inc. 27,660 1,369,723 Diversified consumer services (1.4%) DeVry Education Group, Inc. 7,140 302,665 ITT Educational Services, Inc. (NON) (S) 10,950 314,046 Diversified financial services (0.8%) CME Group, Inc. 4,980 368,570 Electric utilities (2.4%) Edison International 7,800 441,558 Entergy Corp. 2,700 180,495 Great Plains Energy, Inc. (S) 15,870 429,125 Electrical equipment (1.5%) AMETEK, Inc. 8,532 439,313 Generac Holdings, Inc. 3,990 235,290 Energy equipment and services (2.8%) Ensco PLC Class A (United Kingdom) 4,160 219,565 Halliburton Co. 17,610 1,037,053 Food products (0.9%) Kellogg Co. 6,440 403,852 Health-care equipment and supplies (6.9%) Alere, Inc. (NON) (S) 18,050 620,018 Covidien PLC (S) 14,626 1,077,351 Merit Medical Systems, Inc. (NON) 43,619 623,752 St. Jude Medical, Inc. 11,550 755,255 Health-care providers and services (1.8%) Aetna, Inc. 3,580 268,393 Mednax, Inc. (NON) 8,640 535,507 Household durables (4.8%) Garmin, Ltd. 7,860 434,344 Harman International Industries, Inc. 7,270 773,528 Jarden Corp. (NON) 7,080 423,596 Whirlpool Corp. 3,350 500,691 Insurance (7.6%) American International Group, Inc. 14,710 735,647 Assured Guaranty, Ltd. 8,560 216,739 Brown & Brown, Inc. 6,660 204,862 Genworth Financial, Inc. Class A (NON) 24,840 440,413 Hartford Financial Services Group, Inc. (The) 18,366 647,769 Marsh & McLennan Cos., Inc. 4,690 231,217 Validus Holdings, Ltd. (S) 8,260 311,485 XL Group PLC 18,560 580,000 IT Services (2.2%) Computer Sciences Corp. 9,340 568,059 Fidelity National Information Services, Inc. 7,290 389,651 Life sciences tools and services (0.8%) PerkinElmer, Inc. 7,610 342,907 Machinery (1.8%) Snap-On, Inc. 4,560 517,469 Wabtec Corp. 3,610 279,775 Marine (1.0%) Baltic Trading, Ltd. (S) 34,508 217,745 Diana Shipping, Inc. (Greece) (NON) (S) 17,170 205,868 Media (1.2%) Regal Entertainment Group Class A (S) 29,630 553,488 Multi-utilities (0.7%) PG&E Corp. 7,410 320,112 Oil, gas, and consumable fuels (6.8%) Apache Corp. 2,610 216,500 Energen Corp. 2,890 233,541 Marathon Oil Corp. 17,900 635,808 Marathon Petroleum Corp. 2,000 174,080 Penn Virginia Corp. (NON) (S) 13,700 239,613 QEP Resources, Inc. 11,490 338,266 Royal Dutch Shell PLC ADR (United Kingdom) 6,463 472,187 Talisman Energy, Inc. (Canada) 44,970 448,801 Valero Energy Corp. 4,610 244,791 Personal products (1.0%) Coty, Inc. Class A 19,440 291,211 Herbalife, Ltd. 2,470 141,457 Pharmaceuticals (7.8%) Actavis PLC (NON) 6,240 1,284,504 Endo International PLC (NON) 5,090 349,429 Impax Laboratories, Inc. (NON) 10,300 272,126 Jazz Pharmaceuticals PLC (NON) 3,710 514,503 Prestige Brands Holdings, Inc. (NON) 13,032 355,122 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 13,520 714,397 Real estate investment trusts (REITs) (1.6%) American Capital Agency Corp. 15,550 334,170 Gaming and Leisure Properties, Inc. 10,733 391,325 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A (NON) 8,677 250,158 Road and rail (0.7%) Genesee & Wyoming, Inc. Class A (NON) 3,420 332,834 Semiconductors and semiconductor equipment (1.2%) Micron Technology, Inc. (NON) 23,240 549,858 Software (1.2%) Electronic Arts, Inc. (NON) (S) 9,960 288,940 Symantec Corp. 12,970 259,011 Specialty retail (2.0%) Best Buy Co., Inc. 6,480 171,137 Office Depot, Inc. (NON) 32,260 133,234 TJX Cos., Inc. (The) 9,740 590,731 Technology hardware, storage, and peripherals (2.6%) Hewlett-Packard Co. 11,300 365,668 NetApp, Inc. 6,098 225,016 SanDisk Corp. 3,350 271,987 Western Digital Corp. 3,050 280,051 Thrifts and mortgage finance (0.2%) Radian Group, Inc. 6,660 100,100 Trading companies and distributors (0.7%) DXP Enterprises, Inc. (NON) 470 44,617 WESCO International, Inc. (NON) 2,980 247,990 Total common stocks (cost $32,385,847) SHORT-TERM INVESTMENTS (13.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 4,941,616 $4,941,616 Putnam Short Term Investment Fund 0.07% (AFF) 1,042,499 1,042,499 Total short-term investments (cost $5,984,115) TOTAL INVESTMENTS Total investments (cost $38,369,962) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $44,477,558. (b) The aggregate identified cost on a tax basis is $38,481,342, resulting in gross unrealized appreciation and depreciation of $11,856,510 and $409,976, respectively, or net unrealized appreciation of $11,446,534. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $408,314 $5,168,690 $4,534,505 $108 $1,042,499 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,941,616, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,885,082. Certain of these securities were sold prior to the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,197,460 $— $— Consumer staples 2,328,065 — — Energy 4,260,205 — — Financials 9,980,553 — — Health care 7,713,264 — — Industrials 7,756,191 — — Information technology 3,198,241 — — Materials 3,138,492 — — Utilities 1,371,290 — — Total common stocks — — Short-term investments 1,042,499 4,941,616 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2014
